i          i       i                                                                i      i      i




                                 MEMORANDUM OPINION

                                        No. 04-09-00058-CR

                                     Mark Anthony GUZMAN,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008CR0383W
                          Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 14, 2009

AFFIRMED

           Mark Anthony Guzman pled true to violating the conditions of his deferred adjudication

community supervision. His guilt was adjudicated, and he was sentenced to two years in a state jail

facility. Guzman’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the

appeal has no merit. Counsel provided Guzman with a copy of the brief and informed him of his
                                                                                      04-09-00058-CR



right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Guzman did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s motion to withdraw

is granted. Nichols v. State, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel

will be appointed. Should Guzman wish to seek further review of this case by the Texas Court of

Criminal Appeals, Guzman must either retain an attorney to file a petition for discretionary review

or Guzman must file a pro se petition for discretionary review. Any petition for discretionary review

must be filed within thirty days from the date of either this opinion or the last timely motion for

rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for discretionary

review must be filed with this court, after which it will be forwarded to the Texas Court of Criminal

Appeals. See TEX . R. APP . P. 68.3, 68.7. Any petition for discretionary review should comply with

the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 68.4.




                                                       Marialyn Barnard, Justice



DO NOT PUBLISH




                                                 -2-